Citation Nr: 1716764	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-21 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a rating higher than 50 percent for a depressive disorder to include the propriety of the reduction from a 70 percent rating.

2. Entitlement to a total disability evaluation based on individual employability (TDIU), to include the propriety of the reduction from a TDIU rating.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from February 1979 to March 1979 and the United States Army from May 1981 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 70 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1. Effective November 1, 2009, the Veteran was rated 70 percent disabled for service-connected depressive disorder and in receipt of a TDIU; however, since September 29, 2003, the Veteran has been receipt of either a total schedular (100 percent) rating for his depressive disorder or a TDIU.

2. The evidence used in the August 2015 rating decision to reduce the rating for depressive disorder from 70 percent to 50 percent effective November 1, 2015, did not show improvement that actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

3. The evidence used in the August 2015 rating decision to discontinue the TDIU rating effective November 1, 2015, did not show actual employability.


CONCLUSIONS OF LAW

1. The reduction in the rating assigned for depressive disorder from 70 percent to 50 percent, effective November 1, 2015, was not proper.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.344, 4.2, 4.10 (2016).

2. The reduction in rating from TDIU, effective November 1, 2015, was not proper.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.343 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran's claim for reversal of his reduction in rating is being granted herein.  Any error related to these duties is moot.  

In cases where a Veteran's disability rating is reduced, the Board must determine whether the reduction was proper.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  A reduction is void ab initio when the Board affirms a reduction of a Veteran's disability rating without observing the applicable VA regulations.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  In determining whether VA was justified in reducing a Veteran's disability rating that has continued at the same level for five or more years, the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a reduction is warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002).  

38 C.F.R. § 3.344 requires at least four specific things: (1) the Board must review "the entire record of examinations and the medical-industrial history . . . to ascertain whether the recent examination is full and complete"; (2) "examinations less than full and complete than those on which payments were authorized or continued will not be used as a basis of reduction"; (3) "ratings on account of diseases subject to temporary and episodic improvement . . . will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated"; and (4) "although material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  38 C.F.R. § 3.344(a); see also Brown v. Brown, 5 Vet. App. 413, 419 (1993).

Section 4.10 provides "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment."  38 C.F.R. § 4.10.  Section 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  38 C.F.R. § 4.2.  "Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

"In reducing a rating of 100 percent service-connected disability based on individual unemployability . . . caution must be exercised in such a determination that actual employability is established by clear and convincing evidence."  38 C.F.R. § 3.343(c).  

The Veteran was rated 70 percent disabled from September 29, 2003; 100 percent from October 29, 2007; and 70 percent from November 1, 2009.  The Veteran also had TDIU from September 29, 2003 to October 29, 2007 and from November 1, 2009.  He did not have TDIU from October 29, 2007 to November 1, 2009 only because he was already rated at 100 percent.  On November 1, 2015 the Veteran was reduced to 50 percent and had his TDIU removed.  

The Veteran was reduced on the basis of VA examinations performed in April 2009, November 2009 and January 2014.  The Veteran underwent another examination in December 2015 after disagreeing with his reduction in rating.  Although these examinations may have been sufficient for an initial rating, as stated above, a reduction in rating, in particular a rating that the Veteran had for more than twelve years, requires more.  The examiners discussed the Veteran's then-current symptoms, but did not place those symptoms in the context of the Veteran's entire history such that a determination could be made of whether the change was a "sustained improvement" or merely a temporary one.  In addition, neither the examiners nor the RO considered whether any improvements would be sustained under the ordinary conditions of life.  

From the Veteran's testimony before the Board in August 2016, it appears that the Veteran's improvements were not sustained under the ordinary conditions of life.  The Veteran testified to homelessness, increased depression, and drug use following the reduction of his rating.  Because the examiners did not consider whether the Veteran's reported improvements could be sustained under the ordinary conditions of life, and because there is no evidence in the record contrary to the Veteran's statements, 38 C.F.R. § 3.344(a) prohibited the rating reduction to 50 percent.

In addition, the Veteran had been granted TDIU.  VA removed the Veteran's TDIU status based upon a finding that "the veteran no longer meets the disability criteria for being permanently and totally disabled due to service connected disabilities."  However, it is VA's burden to remove previously granted TDIU by showing "actual employability" by "clear and convincing evidence."  

Of the four most recent VA examinations, only the November 2009 examination addressed employability.  The examiner stated that "it is likely that his occupational functioning could be negatively impacted by his Mental Disorder, resulting in some level of reduced reliability and productivity but would not result in total unemployability."  This does not address actual employability, but rather states that there may be some conditions under which the Veteran could have been employed.  The lack of evidence on actual employability, taken together with the lack of any evidence showing employment by the Veteran, demonstrates that VA has not satisfied its burden to show the actual employability necessary to reduce the TDIU rating.


ORDER

The reduction in the disability rating for depressive disorder from 70 percent to 50 percent, effective November 1, 2015, was not proper; therefore, the 70 percent rating is restored, effective November 1, 2015.

The reduction in disability rating for TDIU, effective November 1, 2015, was not proper; therefore TDIU is restored, effective November 1, 2015.


REMAND

At his hearing, the Veteran testified that his service-connected depressive disorder had worsened considerably since the time of his December 2015 VA examination, and, as a result, he had divorced his wife and become homeless.  Although it has only been approximately 17 months since his last examination, in this case it appears that seventeen months may have been long enough to cause a significant change in status.  Accordingly the Veteran's claim for an increased rating in excess of 70 percent must be remanded for an additional examination to determine his current condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Use reasonable efforts to obtain and associate with the claim folder the Veteran's mental health records dated after the statement of the case.

2. Forward a copy of the Veteran's claim folder, including this remand, to an appropriate medical examiner.  Then schedule the Veteran for an examination to determine the current disability level of the Veteran.  Although the entire history must be considered, the examiner should consider in particular the Veteran's testimony at the August 2016 hearing.

3. After completing the above actions, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


